
	
		II
		112th CONGRESS
		1st Session
		S. 1120
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Cardin (for himself,
			 Mr. Blunt, and Ms. Stabenow) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To encourage greater use of propane as a transportation
		  fuel, to create jobs, and for other purposes.
	
	
		1.Short
			 title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Propane Green Autogas Solutions
			 Act of 2011.
			(b)Amendment of
			 1986 codeExcept as otherwise expressly provided, whenever in
			 this Act an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Internal Revenue Code of 1986.
			2.Modification and
			 extension of alternative fuel credit
			(a)Alternative
			 fuel creditParagraph (5) of section 6426(d) is amended by
			 inserting , and December 31, 2016, in the case of any sale or use
			 involving liquefied petroleum gas) after
			 hydrogen.
			(b)Alternative
			 fuel mixture creditParagraph (3) of section 6426(e) is amended
			 by inserting , and December 31, 2016, in the case of any sale or use
			 involving liquefied petroleum gas) after
			 hydrogen.
			(c)Payments
			 relating to alternative fuel and alternative fuel
			 mixturesParagraph (6) of section 6427(e) is amended—
				(1)in subparagraph
			 (C)—
					(A)by striking
			 subparagraph (D) in subparagraph (C) and inserting
			 subparagraphs (D) and (E), and
					(B)by striking
			 and at the end thereof,
					(2)by striking the
			 period at the end of subparagraph (D) and inserting , and,
			 and
				(3)by adding at the
			 end the following:
					
						(E)any alternative
				fuel or alternative fuel mixture (as so defined) involving liquefied petroleum
				gas sold or used after December 31,
				2016.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to liquefied
			 petroleum gas sold or used after the date of the enactment of this Act.
			3.Extension and
			 modification of new qualified alternative fuel motor vehicle credit
			(a)In
			 generalParagraph (4) of section 30B(k) is amended by inserting
			 (December 31, 2016, in the case of a vehicle powered by liquefied
			 petroleum gas) before the period at the end.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Extension of
			 alternative fuel vehicle refueling property credit
			(a)In
			 generalSubsection (g) of section 30C is amended by striking
			 and at the end of paragraph (1), by redesignating paragraph (2)
			 as paragraph (3), and by inserting after paragraph (1) the following new
			 paragraph:
				
					(2)in the case of
				property relating to liquefied petroleum gas, after December 31, 2016,
				and
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
